Citation Nr: 0501814	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-20 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent, on 
appeal from the initial award of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
status post-retinacular release of the left knee with minimal 
osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1968 to October 
1969.

This appeal is from September 2001 and July 2003 rating 
decisions of the Department of Veterans Affairs (VA) Jackson, 
Mississippi, Regional Office (RO).  The former granted 
service connection for PTSD and evaluated the condition 30 
percent disabling.  The latter granted service connection for 
status post-retinacular release of the left knee with minimal 
osteoarthritis, rated 10 percent disabling.  The veteran 
appeals from the initial disability rating of each 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's representative requests the Board to remand 
both issues on appeal to obtain pertinent, current evidence 
that is not in the claims file, and because the June 2004 VA 
examination of the veteran's left knee lacks sufficient 
detail.

Specifically, the representative reports that the veteran had 
left knee surgery in December 2004, and he asserts VA should 
consider the pre- and post-operative medical records and the 
surgical report in rating the left knee.  The representative 
also reports that the veteran has entered PTSD therapy since 
the most recent psychiatric examination for compensation 
purposes, and VA should consider the therapy notes in rating 
the disability.

The Board agrees that the record is incomplete.  Additional 
VA medical records must be obtained, 38 C.F.R. § 3.159(c)(2) 
(2004), and the veteran should be reexamined to determine the 
effects of both the PTSD therapy and the right knee surgery.

Both claims on appeal arise from disagreement with initial 
disability ratings.  Consequently, the ratings under review 
are amenable to staging consistent with the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA psychiatric and orthopedic 
clinical and surgical records from June 
2004 to the present, including December 
2004 records of surgery of the left knee, 
and associate them with the claims file.

2.  Schedule the veteran for a VA 
psychiatric examination and an orthopedic 
examination of the left knee.  Provide 
each examiner the veteran's claims file.

?	The psychiatric examiner is to 
review the veteran's therapy 
records.  The examination is to 
assess current disability due to 
PTSD based on a longitudinal review 
of the veteran's medical records.  
The report should comment on any the 
effects of therapy, if any, and 
provide a GAF.

?	The orthopedic examination is to be 
performed only after completion of 
post-operative convalescence.  The 
examiner must report ranges of 
motion of the left knee, whether the 
veteran has flare-ups of left knee 
symptoms, and whether there is 
additional loss of range of motion 
due to pain, weakened movement, 
excess fatigability during flare-
ups.  The examiner must also report 
whether there is recurrent 
subluxation or lateral instability.

3.  Readjudicate the claim at issue.  
Consider whether the facts require either 
the PTSD rating or the left knee rating 
to be staged.  If either claim remains 
denied, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




